Exhibit 10.1

CONFIDENTIAL

December 23, 2010

Blake Grossman

BlackRock

400 Howard Street

San Francisco, CA 94105

 

  Re: Separation from Employment

Dear Blake:

This letter (“Agreement”) sets forth the agreement reached concerning the
termination of your employment with BlackRock, Inc., its current and former
parents, subsidiaries and affiliated entities, and its current and former
successors, assigns, representatives, agents, attorneys, shareholders, officers,
directors and employees, both individually and in their official capacities
(collectively “BlackRock”).

1. You acknowledge and agree that your employment with BlackRock will terminate
on December 31, 2010 (the “Termination Date”). BlackRock will continue your base
salary, less applicable withholdings and deductions, through that date. Except
as described in Paragraph 2(b) below, your active participation in all benefit
plans of BlackRock will cease on the Termination Date. As of the close of
business on the Termination Date, any authority you may have had to act on
behalf of BlackRock shall end. You agree that until the Termination Date, you
will continue your active employment and transition your responsibilities and
provide such other assistance as may be reasonably requested by BlackRock.
Additionally, you agree that until March 31, 2011, you will make yourself
available to provide assistance in an advisory role as may be reasonably
requested by BlackRock, including in connection with the transition of your
responsibilities, with such assistance to be provided without additional
compensation beyond that provided in this Agreement.

2. Whether or not you execute this Agreement, upon the termination of your
employment, you shall be eligible to receive the following:

 

  (a) a lump sum payment representing your vacation days accrued, but not taken,
less applicable withholdings and deductions; and

 

  (b) coverage for you and your eligible dependents under BlackRock’s medical,
dental and vision insurance plans through December 31, 2010. After that date,
you will be eligible to continue coverage under BlackRock’s medical, dental and
vision insurance plans pursuant to the provisions of the Consolidated Omnibus
Reconciliation Act, known as “COBRA” for a period of up to 18 months. If you
elect to continue coverage under COBRA, you must pay all applicable costs of the
medical, dental or vision insurance and remit checks per the invoice and
guidelines you receive from BlackRock or designated third party.



--------------------------------------------------------------------------------

3. In consideration for your signing and complying with the terms of this
Agreement and in exchange for the promises, covenants and waivers set forth
herein, and provided you have not revoked this Agreement as set forth below,
BlackRock will provide the following:

 

  (a) payment to you of $11,882,500, payable to you as follows: (i) a lump-sum
cash payment of $6,357,500, less applicable withholdings and deductions, payable
to you by the date BlackRock pays employees bonuses for 2010 or the eighth day
following BlackRock’s receipt of your executed Agreement, whichever date is
later; and (ii) a lump-sum cash payment of $5,525,000, less applicable
withholdings and deductions, payable to you in the first payroll period in
February 2012; and

 

  (b) ongoing vesting of any Restricted Stock Unit award agreements previously
granted to you until the Termination Date and treatment of your termination of
employment as an involuntary termination “other than for Cause” for purposes of,
and resulting in, the respective treatment provided in Paragraph 4 of the
applicable Restricted Stock Unit award agreements (the “Equity-Based Award
Agreements”), subject to the terms and conditions of such agreements. The
resulting vesting and payment schedules for these awards are summarized in
Exhibit C.

4.(a) Except as stated in this Paragraph 4, in consideration of the payment and
benefits described above and for other good and valuable consideration, to the
fullest extent permitted by applicable law, you hereby release and forever
discharge, and by this instrument release and forever discharge, BlackRock from
all debts, obligations, promises, covenants, agreements, contracts,
endorsements, bonds, controversies, suits, actions, causes of action, judgments,
damages, expenses, claims or demands, in law or in equity, which you ever had,
now have, or which may arise in the future, regarding any matter arising on or
before the date of your execution of this Agreement, including but not limited
to all claims (whether known or unknown) regarding your employment at or
termination of employment from BlackRock, any contract (express or implied), any
claim for equitable relief or recovery of punitive, compensatory, or other
damages or monies, attorneys’ fees, any tort, and all claims for alleged
discrimination based upon age, race, color, sex, sexual orientation, marital
status, religion, national origin, handicap, disability, or retaliation,
including any claim, asserted or unasserted, which could arise under any
federal, state or local law (including, without limitation, Title VII of the
Civil Rights Act of 1964; the Equal Pay Act of 1963; the Age Discrimination in
Employment Act of 1967 (“ADEA”); the Older Workers Benefit Protection Act of
1990; the Americans With Disabilities Act of 1990; the Civil Rights Act of 1866,
42 U.S.C. §1981; the Employee Retirement Income Security Act of 1974; the Family
and Medical Leave Act of 1993; the Civil Rights Act of 1991; the Worker
Adjustment and Retraining Notification Act of 1988; the Corporate and Criminal
Fraud Accountability Act of 2002, 18 U.S.C. § 1514A, also known as the Sarbanes
Oxley Act; the California Fair Employment and Housing Act, Cal. Gov’t. Code §
12940 et seq.; and all other statutes regulating the terms and conditions of
your employment, including, but not limited to those state laws set forth in
Exhibit A to this Agreement), regulation, rules or ordinance, whether equal
employment opportunity laws, rules or regulations or otherwise, or under any
policy, plan, agreement, understanding or promise, written or oral, formal or
informal. The exceptions to the general release, waiver and discharge of claims
of this Paragraph 4 are any claims you may have for (i) benefits and other
entitlements, if any, vested as of the Termination Date under the existing terms
of BlackRock’s pension, stock or deferred compensation plans, (ii) unemployment
and other government administered benefits under the terms of applicable
California and federal law; (iii) defense and indemnification under California
Labor Code Section 2802, applicable



--------------------------------------------------------------------------------

corporations law, BlackRock’s Bylaws and BlackRock’s Directors & Officers and
other insurance policies covering claims arising from any acts, facts, events or
omissions occurring during your employment with BlackRock or any Affiliates or
predecessor thereof; and (iv) any other claims which, per applicable law, are
not waivable. This Agreement may not be cited as, and does not constitute any
admission by BlackRock of, any violation of any such law or legal obligation
with respect to any aspect of your employment or termination therefrom.

(b) You do hereby expressly waive and relinquish all rights and benefits
afforded to you by Section 1542 of the Civil Code of California and do so
understanding and acknowledging the significance and consequence of such
specific waiver of Section 1542. Section 1542 of the Civil Code of California
states as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release of the Company, you expressly
acknowledge that this Agreement is also intended to include in its effect,
without limitation, all claims which you do not know or suspect to exist at the
time of your execution of this Agreement, and that this Agreement contemplates
the extinguishment of any such claim or claims.

5. You represent and agree that you have not filed any lawsuits against
BlackRock, or filed or caused to be filed any charges or complaints against
BlackRock with any municipal, state or federal agency charged with the
enforcement of any law. Nothing in the foregoing Paragraph shall prevent you (or
your attorneys) from (i) commencing an action or proceeding to enforce this
Agreement or (ii) exercising your right under the Older Workers Benefit
Protection Act of 1990 to challenge the validity of your waiver of ADEA claims
set forth in Paragraph 4 of this Agreement.

6. You represent, warrant and acknowledge that BlackRock owes you no wages,
commissions, bonuses, sick pay, personal leave pay, severance pay, vacation pay
or other compensation or benefits or payments or form of remuneration of any
kind or nature, other than that specifically provided for in this Agreement. You
also hereby acknowledge and agree that you have received any and all leave(s) of
absence to which you may have been entitled pursuant to the federal Family and
Medical Leave Act of 1993, and if any such leave was taken, you were not
discriminated against or retaliated against regarding same.



--------------------------------------------------------------------------------

7. You and BlackRock hereby agree that the covenants relating to
confidentiality, work product, non-solicitation of clients and employees, and
non-disparagement applicable to you under BlackRock’s Confidentiality and
Employment Policy (the “Confidentiality Policy”), the Equity-Based Award
Agreements and the Barclays Global Investors Equity Ownership Plan shall
continue to apply to you following the Termination Date, to the same extent as
if the same were fully set forth herein.

8. BlackRock and you shall respond to any inquiries with respect to the
circumstances of the termination of your employment with BlackRock in a manner
that is not inconsistent with the statement attached hereto as Exhibit B, and
you agree that you will not, and BlackRock hereby agrees that it will not, and
it will use its best efforts to cause its officers to not, at any time during or
subsequent to your employment with BlackRock, make public statements or
statements to anyone within BlackRock who is not an officer or director that are
inconsistent with Exhibit B.

9. You agree not to disclose, nor use for your benefit or the benefit of any
other person or entity, any information received in connection with BlackRock
which is confidential or proprietary and (i) which has not been disclosed
publicly by BlackRock, (ii) which is otherwise not a matter of public knowledge
or (iii) which is a matter of public knowledge but you know or have reason to
know that such information became a matter of public knowledge through an
unauthorized disclosure. Proprietary or confidential information shall include
information the unauthorized disclosure or use of which would reduce the value
of such information to BlackRock, and such proprietary or confidential
information may be in written or electronic form, or merely committed to your
memory. Such information includes, without limitation, BlackRock’s client lists,
its trade secrets, any confidential information about (or provided by) any
client or prospective or former client of BlackRock, information concerning
BlackRock’s business or financial affairs, including its books and records,
commitments, procedures, plans and prospects, or current or prospective
transactions or business of BlackRock and any “inside information.” You hereby
confirm that you have delivered to BlackRock and retained no copies of any
written materials, records and documents (including those that are
electronically stored) made by you or coming into your possession during the
course of your employment with BlackRock which contain or refer to any such
proprietary or confidential information. You further confirm that you have
delivered to BlackRock any and all property and equipment of BlackRock,
including laptop computers, stationery, business cards, credit cards, photo
identification, card keys, etc., which may have been in your possession.
Notwithstanding the above, you will be permitted to retain photo identification
and card keys and retain access to BlackRock e-mail and use of any BlackRock
devices issued to you (including laptop computer, home computer and BlackBerry)
and any written materials, records or documents needed to perform advisory
services as requested of you by BlackRock, until March 31, 2011, at which time
you will be required to comply with the provisions of this Paragraph 9. You
understand that your compliance with this paragraph is a material term of this
Agreement and a condition of your receiving the payments and benefits described
in Paragraph 3 above.

10. You agree not to disclose the terms, contents or execution of this
Agreement, the claims that have been or could have been raised against
BlackRock, or the facts and circumstances underlying this Agreement, except in
the following circumstances:

 

  (a) You may disclose the terms of this Agreement to your immediate family, so
long as such family member agrees to be bound by the confidential nature of this
Agreement;



--------------------------------------------------------------------------------

  (b) You may disclose the terms of this Agreement to (i) your tax advisors so
long as such tax advisors agree in writing to be bound by the confidential
nature of this Agreement (ii) taxing authorities if requested by such
authorities and so long as they are advised in writing of the confidential
nature of this Agreement or (iii) your legal counsel;

 

  (c) Pursuant to the order of a court or governmental agency of competent
jurisdiction, or for purposes of securing enforcement of the terms and
conditions of this Agreement; and

 

  (d) Any non-disclosure provision in this Agreement does not prohibit or
restrict you (or your attorney) from responding to any inquiry, or providing
testimony, about this Agreement or its underlying facts and circumstances by, or
before the Securities and Exchange Commission, FINRA (formerly the National
Association of Securities Dealers, Inc.), any other self-regulatory
organization, or any other federal or state regulatory authority.

11. Upon service on you, or anyone acting on your behalf, of any subpoena,
order, directive or other legal process requiring you to engage in conduct
encompassed within Paragraphs 8, 9 or 10 of this Agreement, you or your attorney
shall immediately notify BlackRock of such service and of the content of any
testimony or information to be provided pursuant to such subpoena, order,
directive or other legal process and within five (5) business days send to the
undersigned representative of BlackRock via overnight delivery (at BlackRock’s
expense) a copy of said documents served upon you, provided, however, that if
you are requested to engage in conduct encompassed within paragraph 10(d) of
this Agreement, you (or your attorney) should fulfill your obligation to
BlackRock as set forth in this paragraph only after you have responded to the
inquiry or provided the testimony sought.

12. All payments or benefits under this Agreement are subject to any applicable
employment or tax withholdings or deductions. You are advised to seek
independent advice from your tax advisor(s) with respect to the application of
Section 409A of the Internal Revenue Code of 1986, as amended, to any payments
or benefits under this Agreement. BlackRock does not guarantee the tax treatment
of any payments or benefits under this Agreement, including without limitation
under the Code, state or local laws.

13. Subject to your personal legal rights and interests arising from or relating
to the subject at hand, you agree that, upon reasonable notice, you will assist
and cooperate with BlackRock in connection with the defense or prosecution of
any claim that may be made against or by BlackRock, or in connection with any
ongoing or future investigation or dispute or claim of any kind involving
BlackRock, including any proceeding before any arbitral, administrative,
judicial, legislative, or other body or agency, including testifying in any
proceeding to the extent such claims, investigations or proceedings relate to
services performed or required to be performed by you, pertinent knowledge
possessed by you, or any act or omission by you. Subject to your personal legal
rights and interests arising from or relating to the subject at hand, you
further agree to perform all acts and execute and deliver any documents that may
be reasonably necessary to carry out the provisions of this paragraph. BlackRock
will reimburse you for reasonable expenses incurred by you in providing
assistance and cooperation as may be requested by BlackRock pursuant to this
paragraph. BlackRock acknowledges that the right to indemnification, established
by Article VI of the corporation’s bylaws existing as of the Termination Date,
is an existing and ongoing contractual right for your benefit.



--------------------------------------------------------------------------------

14. This Agreement constitutes the entire agreement between BlackRock and you,
and supersedes and cancels all prior and contemporaneous written and oral
agreements, if any, between BlackRock and you, except that the Confidentiality
and Employment Policy, the Equity-Based Award Agreements and agreements relating
to confidentiality, work product and non-solicitation of clients and employees
executed by you in connection with the Barclays Global Investors Equity
Ownership Plan as referenced in Paragraphs 3 and 7 above, shall remain in full
force and effect. You affirm that, in entering into this Agreement, you are not
relying upon any oral or written promise or statement made by anyone at any time
on behalf of BlackRock.

15. This Agreement is binding upon you and your successors, assigns, heirs,
executors, administrators and legal representatives.

16. If any of the provisions, terms or clauses of this Agreement are declared
illegal, unenforceable or ineffective in a legal forum, those provisions, terms
and clauses shall be deemed severable, such that all other provisions, terms and
clauses of this Agreement shall remain valid and binding upon both parties.

17. Without detracting in any respect from any other provision of this
Agreement:

 

  (a) You, in consideration of the payment and benefits provided to you as
described in Paragraph 3 of this Agreement, agree and acknowledge that this
Agreement constitutes a knowing and voluntary waiver of all rights or claims you
have or may have against BlackRock as set forth herein, including, but not
limited to, all rights or claims arising under the ADEA, including, but not
limited to, all claims of age discrimination in employment and all claims of
retaliation in violation of the ADEA; and you have no physical or mental
impairment of any kind that has interfered with your ability to read and
understand the meaning of this Agreement or its terms, and that you are not
acting under the influence of any medication or mind-altering chemical of any
type in entering into this Agreement.

 

  (b) You understand that, by entering into this Agreement, you do not waive
rights or claims that may arise after the date of your execution of this
Agreement, including without limitation any rights or claims that you may have
to secure enforcement of the terms and conditions of this Agreement.

 

  (c) You agree and acknowledge that the consideration provided to you under
this Agreement is in addition to anything of value to which you are already
entitled.

 

  (d) BlackRock hereby advises you to consult with an attorney prior to
executing this Agreement.

 

  (e) You acknowledge that you were informed that you had at least twenty-one
(21) days in which to review and consider this Agreement and to consult with an
attorney regarding the terms and effect of this Agreement.

18. You may revoke this Agreement within seven (7) days from the date you sign
this Agreement, in which case this Agreement shall be null and void and of no
force or effect on either BlackRock or you. Any revocation must be in writing
and received by BlackRock by 5:00 p.m. on or before the seventh day after this
Agreement is executed by you. Such revocation must be sent to Jeff Smith, Senior
Managing Director, Head of Human Resources, BlackRock, 40 East 52nd Street, New
York, NY 10022.



--------------------------------------------------------------------------------

19. This Agreement may not be changed or altered, except by a writing signed by
BlackRock and you. This Agreement will be governed, construed and interpreted
under the laws of the State of California, without regard to the conflicts of
laws principles thereof, except as otherwise preempted by the laws of the United
States.

YOU EXPRESSLY ACKNOWLEDGE, REPRESENT, AND WARRANT THAT YOU HAVE READ THIS
AGREEMENT CAREFULLY; THAT YOU FULLY UNDERSTAND THE TERMS, CONDITIONS, AND
SIGNIFICANCE OF THIS AGREEMENT; THAT BLACKROCK HAS ADVISED YOU TO CONSULT WITH
AN ATTORNEY CONCERNING THIS AGREEMENT; THAT YOU HAVE HAD A FULL OPPORTUNITY TO
REVIEW THIS AGREEMENT WITH AN ATTORNEY; THAT YOU UNDERSTAND THAT THIS AGREEMENT
HAS BINDING LEGAL EFFECT; AND THAT YOU HAVE EXECUTED THIS AGREEMENT FREELY,
KNOWINGLY AND VOLUNTARILY.

 

Date: January 21, 2011  

/s/ Blake Grossman

      BLAKE GROSSMAN     BLACKROCK, INC. Date: February 15, 2011   By:  

/s/ Jeff Smith

    Name:   Jeff Smith     Title:  

Senior Managing Director,

Head of Human Resources

You must sign and return this Agreement to Jeff Smith, Senior Managing Director,
Head of Human Resources, BlackRock, 40 East 52nd Street, New York, NY 10022, no
later than 5:00 p.m. on the 21st day following receipt of this document or you
will irrevocably lose the opportunity to receive the consideration detailed
herein.